                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No . 5: 19-cv-500-BO


MEDFUSION , INC. ,                                   )
           Plaintiff,                                )
                                                     )
       V.                                            )                       ORDER
                                                     )
GREENWAY HEAL TH, LLC ,                              )
         Defendant.                                  )


       Thi s matter is before the Court on plaintiff's motion to remand. [DE 12]. For the reasons

discussed below, plaintiff's motion [DE 12] is GRANTED .

                                        BACKGROUND

       Plaintiff, Medfusion, Inc. , offers "patient portal software," through which patients

communicate with their healthcare providers, pay bills, review lab results, and perform other

online tasks. By allowing healthcare providers to confidentially share medical information with

patients through its software, Medfusion enables those providers to meet various attestation and

reporting requirements for programs administered by the Centers for Medicare and Medicaid

Services ("CMS "). Healthcare providers can incur severe financial penalties by failing to meet

these requirements .

       Defendant, Greenway Health, LLC, offers healthcare providers an array of software

options for creating and managing electronic health records . Greenway also offers its own patient

portal software.

       On August 8, 2019, Greenway's CEO issued a letter to the company's clients, including

those who utilize Medfusion ' s patient portal software. The letter included the following warning:

" [fJor those participating in 2019 reporting req ui rements and currently using Medfusion as your
patient portal , you wi ll need to contact your Greenway partner immediately, as the current

Medfusion version does not support certification requirements. "

        The requirements to which Green way ' s CEO was referring are the 2015 Edition Certified

Electronic Health Record Technology (" CEHRT") requirements, estab lished by CMS and the

Office of the   ational Coordinator for Health Information Technology (" ONC"), which are both

subunits of the Department of Health and Human Services. The requirements are codified at 45

C.F.R. § 170.3 15.

        Medfusion claims that the statement sent out by Greenway ' s CEO- that Medfusion ' s

patient portal did not support certification requirements- is demonstrably false and was known

by Greenway to be fa lse when the statement was made. Medfusion demanded that Greenway

retract the statement, pointing to the fact that ONC had certified the Medfusion patient portal as

compliant with the CEHRT requirements. Greenway declined to retract the statement, arguing

that, notwithstanding ONC ' s certification, Greenway believed Medfusion was noncompliant and

that this noncompliance could create liability for its customers.

        In response, Medfusion sued Greenway in the Superior Court of Wake County, bringing

only state-law claims: (1) libel per se ; (2) tortious interference with a contract; (3) unfair and

deceptive trade practice, in violation of N.C. Gen . Stat. § 75-1.1 ; and (4) punitive damages.

        Defendant removed the case to federa l court, pointing to the 2015 CEHRT requirements

and invoking federal question jurisdiction. Plaintiff now moves to remand the case.

                                             DISCUSSION

        " [F]ederal jurisdiction over a state law claim will lie if a federa l issue is: (1) necessarily

raised , (2) actually disputed, (3) substantial , and (4) capab le of resolution in federal court without

disrupting the federal-state balance approved by Congress." Gunn v. Minton, 568 U.S . 25 1, 258



                                                    2
(20 13) (citing Grable & Sons Metal Prod. , Inc. v. Darue Engineering & Mfg. , 545 U.S. 308

(2005)). Thi s "special and small category" is a narrow exception to the rul e that jurisdi ction

"arises under" federal law within the meaning of 28 U.S.C. § 133 1 when "federal law creates the

cause of action asse rted ." Id. at 25 7- 58. Given the federali sm concerns ofremoval and asserting

jurisdiction over state-law claims, any doubts about federal jurisdiction are resolved against the

defendant. Burrell v. Bayer Corp. , 918 F.3d 372, 384 (4th Cir. 20 19).

        To start, the federal issue here is necessari ly raised on the face of plaintiffs well-pleaded

complaint. U nder North Carolina law, a claim for defamation req uires the plaintiff to prove that

the defendant 's statement is false. Tyson v. L'Eggs Prod. , Inc., 84 N .C. App. 1, 10- 11 (1987).

Plaintiffs we ll -p leaded defamation claim , therefore, necessaril y raises the question of whether

Medfusion ' s software satisfies the 20 15 CEHRT requirements.

        Thi s question also is "actuall y disputed. " Medfusio n argues that its software satisfies the

CEHRT requirements. Greenway claims it does not. The central issue for plaintiffs defamation

claim is whic h party is correct.

        The federal issue, however, is not substantial. Substantiality looks to the " . . . importance

of the issue to the fe deral system as a whole." Gunn , 568 U.S. at 260. Hallmarks of substantiality

are fede ral questions that are pure issues of law, rather than fact-bound and situatio n specific,

questions about the lawfulness of the conduct of federa l agencies and officials, and questions that

go to the validity of the federa l law itself. Id. at 260- 6 1; Burrell, 918 F.3d at 385 .

        Thi s case does not contain any of the critical factors that suggest the federa l issue is

substantial to the federa l system as a whole.

        First, whethe r Medfusion ' s pati ent portal software satisfies the CEHRT req uirements

invo lves a fact inquiry into the features and characteri stics of Medfus ion's software, and an



                                                     3
appli cation of those facts to the law. It is not, as Greenway Health argues, a purely legal issue.

Despite repeated assertions that this case raises purely legal questions of federal law, Greenway

never identifies what those questions are beyond stating that the court must determine whether

Medfusion ' s technology supports the CEHRT requirements . More importantly , though, under the

reasoning of Grable and Gunn , that a case may require some interpretation of federal law does

not mean that the case invo lves a substantial issue of federal law.

       Second, the question of Medfusion's compliance with the CEHRT requirements does not

bear on the propriety of the government's conduct in a manner comparable to Grable. In Grable ,

the issue was whether a federal statute required personal service by the IRS- rather than via

certified mail- before it seized real property to satisfy tax delinquencies . The answer to this

question governed the primary conduct of federal officials in the course of their duties and thus

implicated substantial federal interests. Here, the CEHRT requirements regulate the conduct of

health information technology providers.

       Third , the legal issues resolved in this case would likely address only the idiosyncrasies

of Medfusion ' s software, not resolve larger issues to govern future cases.

       Finally, there is no argument that the CEHRT requirements themselves are invalid.

       While a state court ultimately concludi ng that Medfusion had not met the CEHRT

requirements would stand in some tension with ONC ' s prior certification, the Court sees no more

tension than is appare nt in the Fourth Circuit's recent decision in Burrell v. Bayer. In Burrell,

Bayer received premarket approval from the FDA for its Class III medical device. 9 18 F.3d at

377. Plaintiffs claims included a negligence per se claim based on violations of FDA

regulations . Id. at 383- 84. The court remanded the case to state court because the third and

fourth prongs of Grable were not satisfied, even though the state court might have ultimately



                                                  4
issued a ruling in tension with or even contrad icting the FDA's preapproval. Id. Simi larly, the

potential for a state court judgment at odds with ON C ' s prior certification does not translate to a

substantial federal question.

        Given that Greenway ' s basis for removal does not satisfy the substantiali ty prong of

Grable, the Court need not address the implications for the federal-state balance. Federal

jurisdiction does not lie in this case and remand is appropriate.

                                           CONCLUSION

        For the foregoing reasons, Medfusion ' s motion to remand [DE 12] is GRANTED. This

case is REMANDED to the Superior Court of Wake County , North Caro lina. The consent

motion for an extension of time [DE 19] is DENIED AS MOOT.




SO ORDERED , this       ~ f)    day of February , 2020.




                                               T RRENCE W. BOYLE
                                               CHIEF  ITED STA TES DI TRI CT JUDGE




                                                   5
